﻿

EMPLOYMENT AGREEMENT

﻿

﻿

This Employment Agreement (this “Agreement”) is made as of and is effective this
9th day of May, 2018, by and between Bluegreen Vacations Corporation, a Florida
corporation (the “Company”), and Shawn B. Pearson (the “Executive”). 

﻿

RECITALS

﻿

WHEREAS, the Company desires to employ the Executive as described herein and the
Executive wishes to accept such employment on the terms and conditions set forth
in this Agreement;

﻿

WHEREAS, by virtue of the Executive’s position with the Company, the Executive
has had and will continue to have regular access to and use of the Company’s
confidential information and trade secrets, and the Company has a legitimate
interest in protecting its confidential information and trade secrets by
prohibiting the Executive from assisting, whether directly or indirectly, a
competitor of the Company for a reasonable period after the termination or
expiration of the Executive’s employment for any reason; and

﻿

WHEREAS, concurrently with the execution of this Agreement, the Executive and
the Company are entering into a Non-Compete, Non-Disclosure, Non-Solicitation
Agreement which is attached hereto as Exhibit A (the “Restrictive Covenants
Agreement”).



NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto, each intending to be legally
bound, do hereby agree as follows:

﻿

l.  Employment.  Conditioned upon the Executive’s authorization to work for the
Company in the United States, the Company agrees to employ the Executive as its
President and Chief Executive Officer, and the Executive shall perform services
for and continue in the employment of the Company commencing on the Effective
Date.  Executive acknowledges and agrees that he is an “employee at
will.”  Nothing in this Agreement shall be construed or interpreted as an
employment agreement for a definite term.  Accordingly, the Executive’s
employment with the Company is for an indefinite period and may be terminated by
either the Executive or the Company at any time and for any reason.

﻿

2.  Position and Duties.  The Executive shall serve the Company in the capacity
of President and Chief Executive Officer of the Company and shall be accountable
to, and shall have such other powers, duties and responsibilities, consistent
with this capacity as may from time to time be prescribed by the Chairman or the
Board of Directors of the Company (the “Board”).  The Executive shall perform
and discharge, faithfully, diligently and to the best of his ability, such
powers, duties and responsibilities.  The Executive shall devote all of his
working time and efforts to the business and affairs of the Company and, if
requested, its affiliates. 

﻿





--------------------------------------------------------------------------------

 

3.  Compensation.

﻿

(a)Salary.  The Executive shall receive an initial base salary (the “Salary”)
payable at the rate of $950,000 per annum.  The Salary may be adjusted upward
from time to time by the Compensation Committee of the Board of Directors of
Bluegreen Vacations Corporation (the “Compensation Committee”),  provided,
 however, that it shall at no time be adjusted below the Salary then in
effect.  The Salary shall be paid biweekly or in accordance with the Company’s
then current payroll practices, less all required deductions.  The Salary shall
be pro-rated for any period of service less than a full year.

﻿

(b)Incentive Bonus.  During his employment, the Executive may receive a targeted
incentive bonus (the “Incentive Bonus”) for each fiscal year or portion thereof
during which the Executive has been employed hereunder as determined at the end
of the applicable fiscal year by the Compensation Committee. The amount of the
Incentive Bonus shall be determined by the Compensation Committee in accordance
with the Company’s executive bonus plan then in effect.  For calendar year 2018,
the amount of Executive’s Incentive Bonus shall be calculated in accordance with
the minutes and exhibits thereto of the Compensation Committee meeting dated
March  9, 2018.  Executive must be employed on the date on which the Incentive
Bonus is paid to be entitled to payment of the Incentive Bonus. The Incentive
Bonus shall, subject to all applicable laws and regulations, be paid in
accordance with Company policy, but in no event later than March 15th of the
year following the year in which it is earned. 

﻿

(c)Incentive Compensation through Participation in Executive Leadership
Incentive Program (“ELIP”).  Executive shall be eligible to participate in the
Company’s incentive compensation program which is encompassed in the ELIP.  The
ELIP will be based on the achievement of predetermined individual and/or company
performance. The document comprising the ELIP shall govern Executive’s
participation in the program.

﻿

(d)Signing Bonus.  Within thirty (30) days of his execution of this Agreement,
Executive shall receive $300,000 of the 2018 Incentive Bonus, less applicable
taxes, (the “Signing Bonus”).  The Signing Bonus will be applied against
Executive’s 2018 Incentive Bonus, if the Incentive Bonus for 2018 equals or
exceeds $300,000.  If the Executive’s Incentive Bonus for 2018 is less than
$300,000, Executive shall retain the full amount of the Signing Bonus in lieu of
the 2018 Incentive Bonus.

﻿

(e)Discretionary Bonuses.  Executive shall be eligible to participate in any
other discretionary bonuses as the Compensation Committee, in its sole
discretion, makes available to executives of the Company, including but not
limited to any long-term incentive “bridge” bonus.  

﻿

(f)Expenses.  During his employment, the Executive shall be entitled to receive
reimbursement for all documented, reasonable out-of-pocket business expenses
incurred by him on behalf of the Company in accordance with the Company’s then
current policies.

﻿

(g)Benefits.  During Executive’s employment,  to the extent it is commercially
available, the Company shall provide Executive with expatriate (1) medical,
dental, and vision insurance for Executive and his family, (2) life insurance,
(3) accidental death and disability



 

Page 2 of 13

 

--------------------------------------------------------------------------------

 

insurance, (4) long term disability insurance, and (5) short term disability
insurance, in addition to the benefits identified in subsection 3(h), below. 
The amount the Company pays for Executive’s expatriate medical, dental and
vision insurance plans shall not exceed the amount the Company pays on behalf of
other executive employees for their group health, dental, and vision benefits. 
In accordance with the Company’s policies in effect from time to time, the
Executive shall also be entitled to Paid Time Off (“PTO”) as well as all paid
holidays given by the Company to its employees, but in no event shall Executive
be entitled to less than five (5) weeks of PTO per fiscal year.

﻿

(h)Automobile, Travel and Housing Allowance. During his employment, the
Executive shall be entitled to receive the following additional benefits:

﻿

i.



Automobile:  The Company shall directly pay the financing entity for Executive’s
lease of a personal automobile for use in the United States.  This payment shall
be made “net of taxes,” as defined below, on a monthly basis to the financing
entity and the Executive.

﻿

ii.



Travel:  The Company shall reimburse Executive, on a monthly basis, for all
documented, reasonable out-of-pocket commuting expenses to and from his
residence in Canada, in accordance with the Company’s then current policies and
subject to required withholdings and deductions.    This payment shall be made
“net of taxes,” as defined below.

﻿

iii.



Housing:  The Company shall reimburse Executive up to $5,285, “net of taxes,” as
defined below, per month for documented, out-of-pocket expenses for his Florida
residence, in accordance with the Company’s then current policies and subject to
required withholdings and deductions. This benefit is intended to reimburse
Executive for housing expenses such as rent, mortgage, taxes and insurance.     

﻿

iv.



Tax Payment.  With respect to any amount or benefit payable to Executive that is
“net of taxes,” the Company shall pay to Executive at the same time as payment
of the amount provided for above an additional amount equal to the sum of all
then applicable federal, state, and local income and employment taxes (U.S. and
Canada)(“Taxes”) anticipated to be due with respect to the payments or
benefits provided above, plus the amount necessary to put Executive in the same
after-tax position (taking into account any and all Taxes) on such payments or
benefits and on any payments under this  Section  3(h)(iv) as if no Taxes had
been imposed on the payment or benefit (with all such payments referred to as
“Pre-Paid Taxes”).  The marginal tax rate used to determine the amount of
Pre-Paid Taxes shall be the highest marginal rate in effect for the year in
question (currently, with respect to U.S. taxes, 38.45%, and with respect to
Canadian taxes, an additional 15.08%).  Payments to Executive under this Section
3(h)(iv) shall be categorized in Employer’s payroll records as attributable to
U.S. taxes or Canadian taxes, as appropriate.





 

Page 3 of 13

 

--------------------------------------------------------------------------------

 

﻿

v.



Review and Reconciliation.    Within 30 days after Executive files his U.S. and
Canadian tax returns for a year, Executive shall submit to the CPA firm of
Company’s choosing copies of all his federal, state, and local income tax
returns (U.S. and Canada) for that year, which CPA firm will determine if
the total amount of Pre-Paid Taxes the Company paid to Executive during the
immediately preceding year was less than, equal to or greater than Executive’s
total actual Taxes due on such amounts or benefits.  The amounts of Pre-Paid
Taxes shall be determined in the aggregate, regardless of to which country they
are shown in Employer’s payroll records as attributable, and the total actual
Taxes paid shall be determined in the aggregate, regardless of to which country
paid. If the amount of Pre-Paid Taxes  was less than the actual Taxes due on
such amounts or benefits, the Company will pay the difference to Executive
within 15 days of the CPA’s determination and in any case no later than the end
of the year after the year in which Executive remits the Taxes to the taxing
authority, which payment also will be made “net of taxes” and considered under
Section 3(h)(iv) for the year of payment.  If the amount of Pre-Paid Taxes was
greater than the actual Taxes due on such amounts or benefits, the Executive
will pay the difference to the Company within 15 days of the CPA’s
determination.  For purposes of this determination, Executive’s Taxes shall be
determined only with reference to amounts or benefits paid or provided to
Executive by the Company and will not take into account Executive’s and/or his
spouse’s personal investment income or losses, or other personal services
income.

﻿

vi.



Executive Responsible for Taxes.    The Company will withhold and remit to the
United States Treasury all employment taxes and wage withholding amounts for
which it is responsible under U.S. tax laws.  Executive is responsible for
calculation and payment of all Taxes due in any jurisdiction to which he owes
Taxes, including making advance or estimated tax payments or determining the
amount of wage withholding to apply to payments due to him under this Agreement.
 Company is not responsible for calculating Executive’s Taxes or advising about
his Taxes in any jurisdiction.

﻿

4.  Termination and Compensation Thereon. 

﻿

(a) Termination Date. Subject to the terms and conditions of this Agreement, the
Executive’s employment pursuant to this Agreement may be terminated either by
the Executive or the Company at any time and for any reason.  The term
“Termination Date” shall mean the date on which the Executive ceases to be
employed by the Company for any reason.

﻿

(b)Death.  The Executive’s employment shall terminate upon his death.  In such
event, the Company shall have no further obligations to the Executive hereunder
after the Termination Date, except for: (i) the monthly benefits set forth in
Section 3(h)(i) and (ii) (automobile and housing), which amount shall be paid by
the Company to the Executive’s surviving spouse, if any,



 

Page 4 of 13

 

--------------------------------------------------------------------------------

 

for the lesser of (a) 12 months after the Termination Date; or (b) as long as
the surviving spouse maintains a Florida residence; and (ii) unpaid Salary and
benefits accrued through the Termination Date which amount shall be paid by the
Company to the Executive’s surviving spouse, if any, or surviving children, by
representation, if any, or to the Executive’s estate, by no later than thirty
(30) days after the Termination Date or as soon thereafter as practical upon
determining the recipient of the payment, except as provided in the next
sentence.  For purposes of this Section, any payment due under Section 3(h)(v)
for any period before the Termination Date shall be considered a “benefit
accrued through the Termination Date” and shall be paid if and when required
under Section 3(h)(v).

﻿

(c)Incapacity.  The Company may terminate Executive’s employment, in its sole
discretion, on account of Executive’s “Incapacity.”  For purposes of this
Agreement, “Incapacity” shall mean Executive’s inability, due to physical or
mental incapacity, to perform the essential functions of his job, with or
without a  reasonable accommodation, for ninety (90) days out of any three
hundred sixty-five (365) day period.  Upon termination for Incapacity, the
Company shall have no further obligations to the Executive hereunder after the
Termination Date, except for (i) the monthly benefits set forth in Section
3(h)(i) and (ii) (automobile and housing), which amount shall be paid by the
Company to the Executive for the lesser of (a) 12 months after the Termination
Date; or (b) as long as the Executive is authorized to remain in the United
States and occupies the Florida residence; and (ii) unpaid Salary and benefits
accrued through the Termination Date which amount shall be paid by the Company
to the Executive by no later than thirty (30) days after the Termination Date,
except as provided in the next sentence.  For purposes of this Section, any
payment due under Section 3(h)(v) for any period before the Termination Date
shall be considered a “benefit accrued through the Termination Date” and shall
be paid if and when required under Section 3(h)(v).

﻿

(d)Termination by the Company for Cause; Resignation by the Executive without
Good Reason.  If the Executive’s employment is terminated by the Company for
Cause or the Executive resigns his employment for any reason (other than for
Good Reason, as defined below), the Company shall have no further obligations to
the Executive hereunder after the Termination Date, except for unpaid Salary and
benefits accrued through the Termination Date which amount shall be paid by the
Company to the Executive by no later than thirty (30) days after the Termination
Date, except as provided in the next sentence. For purposes of this Section, any
payment due under Section 3(h)(v) for any period before the Termination Date
shall be considered a “benefit accrued through the Termination Date” and shall
be paid if and when required under Section 3(h)(v).

﻿

(i) For purposes of this Agreement, “Cause” shall mean (a) the Executive’s
failure or refusal to perform his duties in material compliance with the duties
set forth in this Agreement after the Company has provided Executive with at
least 30-days written notice of the duties not performed in order for Executive
to have an opportunity to cure; (b) the Executive’s failure to comply with any
valid and legal directive of the Chairman or the Board of Directors of the
Company that is consistent with his duties as President and Chief Executive
Officer after the Company has provided Executive with at least 30-days written
notice of the directive with which Executive did not comply in order for
Executive to have an opportunity to cure; (c) Executive’s engagement in
misconduct or bad faith which could reasonably be expected to materially harm
the



 

Page 5 of 13

 

--------------------------------------------------------------------------------

 

Company’s business or reputation; (d) the Executive’s engagement in dishonesty,
illegal conduct, immoral conduct, misconduct, negligence, violence or threat of
violence which is or could reasonably be injurious to the Company or any direct
or indirect subsidiary of the Company; (e) the Executive’s embezzlement,
misappropriation, or fraud, whether or not related to the Executive’s employment
with the Company;  (f) the Executive’s conviction of or plea of guilty or nolo
contendere to a crime that constitutes a felony (or state law equivalent) or a
crime that constitutes a misdemeanor involving moral turpitude; (g) the
Executive’s violation of a material policy of the Company, including but not
limited to policies prohibiting discrimination, harassment, and bullying in the
workplace; (h) the Executive’s engagement in any prohibited activity or
competitive activity in violation of the Restrictive Covenants Agreement; (i)
the Executive’s  material breach of any material obligation under this Agreement
or any other written agreement between the Executive, on the one hand, and the
Company or any direct or indirect subsidiary of the Company, on the other hand;
(j) the Executive’s willful and knowing violation of any rules or regulations of
any governmental and regulatory body, which is reasonably likely to be
materially injurious to the interests of the Company, any director or affiliate
of the Company; (k) substance abuse by the Executive which is repeated after
written notice to the Executive identifying such abuse, or (l) revocation or
expiration of the Executive’s authorization to work for the Company in the
United States.

﻿

(ii) For purposes of this Agreement, “Good Reason” shall mean any of the
following events, which continues for more than thirty (30) days after the
Executive’s written notice to the Company thereof: (A) Executive’s position,
powers, duties and responsibilities under Section 2 above are materially reduced
without his written agreement, or (B) Executive’s compensation and benefits
payable are and continue to be eliminated or materially reduced without his
written agreement.  Unless the Executive gives the Company a written notice
setting forth the basis of the occurrence of the Good Reason event in reasonable
detail within ninety (90) days of the Executive’s knowledge of the event which,
after any applicable notice and the lapse of the 30-day cure period set forth
above, would constitute Good Reason, such event will cease to be an event
constituting Good Reason.

﻿

(e)Termination Without Cause; Termination for Good Reason.  The Company may
terminate the Executive’s employment hereunder at any time without Cause, and
the Executive may terminate his employment hereunder at any time for Good
Reason. In such event, in addition to Executive’s Salary and benefits accrued
through the Termination Date and any amount due under Section 3(h)(v), the
Company shall pay to the Executive (i) salary continuation, in accordance with
the Company’s regular payroll practices, for a period of eighteen (18) months at
the Executive’s then current Salary and (ii) 1.5 times the average of the actual
annual Incentive  Bonuses paid to Executive, if any, calculated with reference
to the two years immediately prior to the calendar year in which the Executive’s
employment is terminated, to be paid out at the same time as the salary
continuation (with the amounts at (i) and (ii) collectively referred to as the
“Salary Severance”), provided that prior to any payment of Salary Severance and
within 30 days following the date of Termination of Employment, the Executive
must sign a  waiver and release agreement and reaffirmation of the Restrictive
Covenants Agreement and such waiver and release shall become effective and
irrevocable.  If the waiver and release does not become effective and
irrevocable with such 30-day period, the Company shall have no further
obligations pursuant to this Section 4(e) or 4(f).    Further, if any Salary
Severance is subject to Section 409A, as defined



 

Page 6 of 13

 

--------------------------------------------------------------------------------

 

below, and the 30-day period begins in one tax year and ends in another tax
year, payment of Salary Severance payments will not start until expiration of
the 30-day period.

﻿

(f)Benefit Provisions.  If the Executive’s employment is terminated pursuant to
Section 4(e) and Executive was covered before termination by an expatriate
medical, dental, and vision insurance plan or plans, the Company will pay
Executive an amount equal to 18 months of premiums for the expatriate health,
dental and vision plan or plans for Executive (and Executive shall be
responsible for the cost of premiums for his family members) less the monetary
equivalent of the required contribution for comparable coverage by active
employees under the Company’s group health plan, reduced by applicable
taxes. (the “Benefit Severance” and, together with the Salary Severance, the
“Severance Package”); provided that (i) prior to any payment of
Benefits Severance and within 30 days following the date of Termination of
Employment, the Executive signs a waiver and release agreement and reaffirmation
of the Restrictive Covenants Agreement and such waiver and release becomes
effective and irrevocable and (ii) payment under this Section 4(f) will continue
only for so long as Executive resides in the United States.  Further, if any
Benefit Severance is subject to Section 409A, as defined below, and the 30-day
period begins in one tax year and ends in another tax year, payment of Benefits
Severance payments will not start until expiration of the 30-day period.

﻿

(g)  Termination - Change of Control.  If the Company terminates Executive’s
employment because of, or incidental to, a Change of Control, and in any case no
more than one (1) year following the Change of Control, the Company shall pay to
the Executive,  in addition to Executive’s Salary and benefits accrued through
the Termination Date and any amount due under Section 3(h)(v), (i)  a lump sum
payment equal to two (2) times the Salary then in effect as of the Termination
Date and (ii) Executive’s average annual Incentive Bonus, if any, calculated
with reference to the two years immediately prior to the calendar year in which
the Executive’s employment is terminated (with the amounts at (i) and (ii)
collectively referred to as the “Change of Control Severance Payment”). The
Change of Control Severance Payment shall be made within sixty (60) days
following the Termination Date, provided that prior to the payment date the
Executive must sign a waiver and release agreement and reaffirmation of the
Restrictive Covenants Agreement and such waiver and release shall become
effective and irrevocable in its entirety prior to such date.  If the waiver and
release does not become effective and irrevocable on or prior to the date sixty
(60) days following the Termination Date, the Company shall have no further
obligations pursuant to Section 4(g). If the sixty (60) day period begins in one
tax year and ends in another tax year, payment of the Change of Control
Severance will not be made until expiration of the 60-day period.  The Change of
Control Severance Payment shall be in lieu of any Salary Severance and Benefit
Severance under Sections 4(e) and 4(f) of this Agreement.

﻿

(h)Change of Control Defined.  “Change of Control”  shall mean the occurrence of
any of the following:

﻿

i.  a majority of the members of the Board are replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a
majority of the Board before the date of appointment or election; or

ii.  the sale of all or substantially all of the Company's assets. 





 

Page 7 of 13

 

--------------------------------------------------------------------------------

 

Provided, however, that in no event shall a Change of Control be deemed to occur
if BBX Capital Corporation, its affiliates or the controlling shareholders of
BBX Capital Corporation may be deemed to control the Company.

﻿

5.  Amendment and Waiver.  This Agreement may be amended or modified in whole or
in part at any time only by a writing signed by all of the parties hereto.  Any
term, condition or provision of this Agreement may be waived at any time solely
in a writing executed by the party which is entitled to the benefits
thereof.  Any such waiver shall not constitute a waiver of any of the waiving
party’s other rights or remedies or of any other or future breach, violation or
default hereunder.

﻿

6.  Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or sent by email the email
address provided in writing by the receiving party or three days after being
mailed by registered or certified mail (return receipt requested) to the parties
at the following addresses (or at such other address for a party as shall be
specified by like notice):

﻿

If to the Company, to it at:

﻿

Alan B. Levan,  Chairman

Bluegreen Vacations Corporation

c/o BBX Capital Corporation

401 E. Las Olas Boulevard

Suite 800

Fort Lauderdale, Florida 33301

Email: alevan@bbxcapital.com 

﻿

If to the Executive, to him at

﻿

Shawn B. Pearson

President and CEO

Bluegreen Vacations Corporation

4960 Conference Way North

Suite 100

Boca Raton, FL 33432

Email: shawn.pearson@bluegreenvacations.com



7.  Entire Agreement.  This Agreement and the Restrictive Covenants Agreement
constitute the entire agreement among the parties hereto pertaining to the
subject matter hereof and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties.

﻿

8.  Headings.  The headings in this Agreement are for convenience of reference
only and shall not alter or otherwise affect the meaning of this Agreement.

﻿





 

Page 8 of 13

 

--------------------------------------------------------------------------------

 

9.  Counterparts.  This Agreement may be executed in any number of counterparts
which together shall constitute one instrument.

﻿

10.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida and shall in all respects be
interpreted, enforced, and governed under the laws of said State, without regard
for, or consideration of, any conflicts of law principles.  Each party to this
Agreement (i) hereby irrevocably submits to the exclusive jurisdiction of, and
agrees that any suit shall be brought only in, the state and federal courts
located in Broward County, Florida for the purpose of any suit, action or other
proceeding arising out of or based upon this Agreement; and (ii) hereby waives,
to the extent not prohibited by applicable law, and agrees not to assert, by way
of motion, as a defense or otherwise, in any such proceeding, any claim that it
is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution or that any such
proceeding brought in one of the above-named courts is brought in an
inconvenient forum, that the venue of any such proceeding brought in one of the
above-named courts is improper, or that this Agreement may not be enforced in or
by such court.

﻿

11.  Withholding.  All payments required to be made by Company hereunder to the
Executive will be subject to withholding of such amounts relating to tax and/or
other payroll deductions as may be required by law.  All payments and benefits
provided under this Agreement that are required pursuant to the Internal Revenue
Code to be treated as taxable compensation will be reported on Executive’s Form
W-2 for the year the payment or benefit is provided and as reasonably determined
by the Company to be required by law.  The Company will deduct Executive-level
withholding taxes required with respect to such payments and benefits either
from those payments or from other payments made to Executive.

﻿

12.  Section 409A.  If and to the extent that any compensation or benefits
provided under this Agreement constitute deferred compensation subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), or
any regulations and guideline issued thereunder (“Section 409A”), this Agreement
is intended to comply, and shall be interpreted consistently, with Section 409A
so as to not result in accelerated taxation and/or tax penalties under Section
409A.    Notwithstanding anything in this Agreement to the contrary, if and to
the extent required to avoid accelerated taxation and/or tax penalties under
Section 409A, any payment required to be paid hereunder on account of
termination of Executive’s employment shall be made only in connection with
Executive’s “separation from service” within the meaning of Section
409A.  Notwithstanding anything in this Agreement to the contrary, to the extent
required to avoid accelerated taxation and/or tax penalties under Section
409A, if Executive’s separation from service occurs when Executive is a
“specified employee” (as defined under Section 409A), amounts that otherwise
would be payable and benefits that otherwise would be provided pursuant to this
Agreement or any other arrangement between Executive and the Company during the
six (6) month period immediately following Executive’s separation from service
shall instead be paid on the first business day after the date that is six (6)
months following Executive’s separation from service or, if earlier, Executive’s
date of death.
 For purposes of Section 409A, the right to a series of installment payments under this
Agreement shall be treated as a right to a series of separate payments.   To the
extent required to avoid accelerated taxation and/or tax penalties under Section
409A, amounts reimbursable to Executive under this Agreement shall be paid to
Executive on or



 

Page 9 of 13

 

--------------------------------------------------------------------------------

 

before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Executive) during a year may not affect amounts
reimbursable or provided in a subsequent year.  The timing of any payment under
the Severance Package may be adjusted only in accordance with Section 409A.  The
Company makes no representation that any or all of the payments provided for in
this Agreement will be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to any such
payment.  Executive understands and agrees that Executive shall be solely
responsible for the payment of any taxes, penalties, interest or other expenses
incurred by Executive on account of noncompliance with Section 409A.

﻿

13.  Severability.  If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any Party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that such transactions be consummated as originally contemplated to the
fullest extent possible.

﻿

14.  Indemnification.  In the event that the Executive is made a party or
threatened to be made a party to any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative (a “Proceeding”), other than any
Proceeding initiated by the Company or any of its affiliates, the Executive
shall be indemnified and held harmless by the Company to the maximum extent
permitted under Florida law from and against any liabilities, costs, claims, and
expenses, including all costs and expenses incurred in defense of any Proceeding
(including reasonable attorneys’ fees).

﻿

15.  Assignment.  This Agreement is personal to the Executive and shall not be
assigned by the Executive. Any purported assignment by the Executive shall be
null and void from the initial date of the purported assignment. The Company may
assign this Agreement to any successor or assign (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business or assets of the Company. This Agreement shall inure to the benefit
of the Company and permitted successors and assigns.

﻿

16.Notification to Subsequent Employer.  When the Executive’s employment with
the Company expires or terminates for any reason, the Executive agrees to notify
any subsequent employer of the terms of the Restrictive Covenants Agreement. The
Executive will also deliver a copy of such notice to the Company before the
Executive commences employment with any subsequent employer.

﻿

17.  Survival.  The obligations of the Executive pursuant to the Restrictive
Covenants Agreement (where applicable) and the entitlements of the Executive and
obligations of the Company pursuant to Section 4 of this Agreement, shall each
survive any termination or expiration of this Agreement, or any termination,
resignation or other cessation of the Executive’s employment, as the case may
be.





 

Page 10 of 13

 

--------------------------------------------------------------------------------

 

﻿

18.  Further Assurances.  Each of the parties to this Agreement shall, and shall
cause their respective Affiliates to, execute and deliver such additional
documents, instruments, conveyances and assurances and take such further actions
and cause to be done and performed all such further and other acts and things as
may be reasonably required to carry out the provisions hereof and give effect to
the transactions contemplated by this Agreement and any other agreement being
executed and delivered in connection with the transactions contemplated by this
Agreement.

﻿

19.  Construction.  Unless the context otherwise requires, (a) all references to
Sections, Articles or Schedules are to Sections, Articles or Schedules of or to
this Agreement, (b) each term defined in this Agreement has the meaning assigned
to it, (c) “or” is disjunctive but not necessarily exclusive, (d) words in the
singular include the plural and vice versa, (e) words of any gender include each
other gender, (f) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Agreement, and (g) the word “including” and
similar terms following any statement will not be construed to limit the
statement to matters listed after such word or term, whether or not a phrase of
nonlimitation such as “without limitation” is used.  All references to “$” or
dollar amounts will be to lawful currency of the United States of America.  No
provision of this Agreement will be interpreted in favor of, or against, any of
the parties hereto by reason of the extent to which such party or its counsel
participated in the drafting thereof or by reason of the extent to which any
such provision is inconsistent with any prior draft hereof or thereof.

﻿

20.  No Other Obligations of Executive.  With the exception of Executive’s
employment agreement and LTIP agreement with Renin Canada Corp.,  Executive
represents and warrants to the Company that he is not a party to and is not
subject to any contract, agreement, arrangement or restrictive covenant, and has
not previously executed any documents whatsoever with any other person or
entity, that will, in any manner, prevent the Company from receiving the benefit
of Executive’s services contemplated under this Agreement.

﻿

21.  Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH
SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C)
EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS IN THIS SECTION 21.

﻿

22.  Independent Counsel.  THE EXECUTIVE HEREBY ACKNOWLEDGES THAT THE EXECUTIVE
HAS BEEN ADVISED, AND HAS BEEN GIVEN AMPLE OPPORTUNITY,



 

Page 11 of 13

 

--------------------------------------------------------------------------------

 

TO HAVE THIS AGREEMENT REVIEWED ON THE EXECUTIVE’S BEHALF BY INDEPENDENT LEGAL
COUNSEL OF THE EXECUTIVE’S OWN CHOOSING.

﻿

23.    Non-Disparagement. 

﻿

(i)    Executive agrees and covenants that he will not at any time during or
after the term of this Agreement make, publish or communicate to any individual
or entity or in any public forum any defamatory or disparaging remarks,
comments, or statements concerning the Company or its businesses, or any of its
employees, officers, directors, shareholders, and existing and prospective
customers, suppliers, investors and other associated third parties.

﻿

(ii) Neither the Company nor any member of the executive management of the
Company or any of its direct and indirect subsidiaries will at any time during
or after the term of this Agreement make, publish or communicate to any
individual or entity or in any public forum any defamatory remarks, comments, or
statements concerning Executive.

﻿

24.    Prevailing Party.  In any proceeding by any party to this Agreement
against the other party to enforce or interpret the terms and provisions of this
Agreement, the successful party shall be entitled to recover reasonable
attorneys’ fees and expenses through all appeals in addition to any
other remedy.





 

Page 12 of 13

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

﻿



﻿

 

EXECUTIVE:

﻿

/S/ Shawn B. Pearson

﻿

SHAWN B. PEARSON

﻿

 

COMPANY:

 

Bluegreen Vacations Corporation

 

By:

/S/ Alan B. Levan

Name:

Alan B. Levan

Title

Chairman

﻿

﻿

 

﻿

﻿

﻿

﻿



 

Page 13 of 13

 

--------------------------------------------------------------------------------